IN THE COURT OF APPEALS OF TENNESSEE
                               AT NASHVILLE
                                    DECEMBER 6, 2000 Session

  STEFFONE MCCLENDON, FATHER OF DAMIEN O’SHAY MAURICE
  MCCLENDON, THE NEXT OF KIN OF CYNTHIA VANESSA FRANCIS,
              DECEASED v. DR. ELAINE BUNICK

                      Direct Appeal from the Circuit Court for Knox County
                      No. 1-606-96; The Honorable Dale C. Workman, Judge


                                     No. E2001-02816-COA-RM-CV
                                        Filed December 28,2001



  Tenn. R. App. P. 3; Appeal as of Right; Judgment of the Circuit Court Affirmed in Part,
                             Reversed in Part and Remanded

ALAN E. HIGHERS , J., delivered the opinion of the court, in which DAVID R. FARMER , J., and HOLLY
KIRBY LILLARD , J., joined.

H. Naill Falls, Jr., James B. Johnson, Nashville, for Appellant

Wynne C. Hall, Summer H. Stevens, Knoxville, for Appellee


                                      MEMORANDUM OPINION1



       This case involves a medical malpractice claim that was dismissed on summary judgment by
the trial court. The plaintiff, Steffone McClendon, appealed to this Court, seeking a reversal of the
trial court’s summary judgment. We affirmed the trial court’s decision based on the legislative
history and our interpretation of Section 20-1-119 of the Tennessee code. The plaintiff sought a
review of this Court’s decision with the Tennessee Supreme Court. Although the supreme court
refused to hear the case, it remanded the case to this Court for reconsideration in light of Townes v.
Sunbeam Oster Co., Inc., 50 S.W. 3d 446 (Tenn. Ct. App. 2001) released this year by the middle

        1
          Rule 10 (C ourt of App eals). Memorandum Opinion. – (b) The Court, with the concurrence of all judges
participating in the case, may affirm, reverse or modify actions of the trial court by memorandum op inion when a
formal opinion would have no precedential value. When a case is decided by memorandum opinion it shall be
designated “MEMO RANDU M OP INION,” shall not be published, and shall not be cited or relied on for any reason
in a subsequent unrelated case.
section of this Court and recently published.

           We now adopt the interpretation of Section 20-1-119 of the Tennessee Code given in
Townes. Accordingly, we reverse the decision of the trial court and our previous opinion insofar as
to allow the plaintiff to add Dr. Elaine Bunick as a defendant and remand this case for trial. Our
previous opinion in this matter is affirmed in all other respects. Costs of this appeal are taxed against
the defendant, Dr. Elaine Bunick, for which execution may issue if necessary.




                                                        ___________________________________
                                                        ALAN E. HIGHERS, JUDGE




                                                   2